 



Exhibit 10.14
FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of November 7, 2005 (the “Effective Date”) among Powell Industries, Inc., a
Delaware corporation (“Parent”), Switchgear & Instrumentation Ltd., an entity
organized under the laws of England and Wales (formerly known as Inhoco 3210
Limited, “Inhoco”), Switchgear & Instrumentation Properties Limited, an entity
organized under the laws of England and Wales (“SI Properties” and together with
Inhoco, “UK Borrower”), Bank of America, N.A., a national banking association,
as Agent, Swing Line Lender and L/C Issuer under the Credit Agreement (in such
capacity as administrative agent, together with its successors in such capacity,
“Agent”), and each lender from time to time party to the Credit Agreement
(collectively, “Lenders” and individually, a “Lender”). Capitalized terms used
but not defined in this Amendment have the meaning given them in the Credit
Agreement (defined below).
RECITALS
     A. Parent, Inhoco, and SI Properties, as borrowers (each a “Borrower” and
collectively “Borrowers”), Agent and Lenders entered into that certain Credit
Agreement dated as of June 29, 2005 (as amended, restated or supplemented the
“Credit Agreement”).
     B. Borrowers, Agent and Lenders have agreed to amend the Credit Agreement,
subject to the terms and conditions of this Amendment.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the undersigned hereby agree as follows:
     1. Amendments to Credit Agreement. The Credit Agreement is amended as set
forth below as of the Effective Date:
     (a) Section 1.01 of the Credit Agreement is amended to add the following
new definition in its appropriate alphabetical order:
Approved Period means the period commencing on the Closing Date and ending on
December 31, 2006 (such period may be extended if requested by UK Borrower and
if the Required Lenders agree, in their sole discretion, to an extension in
writing).
HSBC Bond Facility means that certain credit facility (as amended, restated or
supplemented from time to time) entered into among UK Borrower, as a borrower,
and HSBC Bank plc, as lender, for the purpose of giving UK Borrower the ability
to issue bonds and enter into forward exchange contracts and currency options.
     (b) Section 7.01 of the Credit Agreement is amended to delete the period at
the end of clause (l) and to replace it with “; and” and to add the following
new clause (m) as follows:

 



--------------------------------------------------------------------------------



 



“(m) during the Approved Period, Liens granted by UK Borrower in favor of HSBC
Bank plc securing the HSBC Bond Facility.”
     (c) Section 7.03 of the Credit Agreement is amended to delete the period at
the end of clause (h) and to replace it with semicolon and to add the following
new clauses (i), (j) and (k) as follows:
“(i) during the Approved Period, Indebtedness of UK Borrower under its HSBC Bond
Facility that does not exceed £16,500,000 at any time;
(j) during the Approved Period, the guaranty by Parent in respect of
Indebtedness under the HSBC Bond Facility, provided that, the amount of its
guaranteed obligation does not exceed £10,000,000 at any time; and
(k) intercompany Indebtedness incurred in the ordinary course of business owed
(i) by any wholly owned Subsidiary of Borrower to Borrower, (ii) by Borrower to
any of its wholly owned Subsidiaries, and (iii) by any wholly owned Subsidiary
of Borrower to another wholly owned Subsidiary of Borrower.”
     2. Conditions. This Amendment shall be effective on the Effective Date once
each of the following have been delivered to Agent and Lenders:
     (a) this Amendment executed by Borrowers, Agent and Lenders;
     (b) Guarantors’ Consent and Agreement;
     (c) Officer’s Certificate from Parent together with resolutions adopted by
its Board of Directors authorizing this Amendment;
     (d) Officer’s Certificate from Inhoco together with resolutions adopted by
its Board of Directors authorizing this Amendment;
     (e) Officer’s Certificate from SI Properties together with resolutions
adopted by its Board of Directors authorizing this Amendment;
     (f) an executed copy of UK Borrower’s final agreement with HSBC Bank with
respect to its bonding facility; and
     (g) such other documents as Agent or Lenders may reasonably request.
     3. Representations and Warranties. Each Borrower represents and warrants to
Agent and Lenders that (a) it possesses all requisite power and authority to
execute, deliver and comply with the terms of this Amendment, (b) this Amendment
has been duly authorized and approved by all requisite corporate action on the
part of Borrower, (c) no other consent of any Person (other than Lenders) is
required for this Amendment to be effective, (d) the execution and

2



--------------------------------------------------------------------------------



 



delivery of this Amendment does not violate its organizational documents,
(e) the representations and warranties in each Loan Document to which it is a
party are true and correct in all material respects on and as of the date of
this Amendment as though made on the date of this Amendment (except to the
extent that such representations and warranties speak to a specific date),
(f) it is in full compliance with all covenants and agreements contained in each
Loan Document to which it is a party, and (g) no Default or Event of Default has
occurred and is continuing. The representations and warranties made in this
Amendment shall survive the execution and delivery of this Amendment. No
investigation by Agent or Lenders is required for Agent or Lenders to rely on
the representations and warranties in this Amendment.
     4. Scope of Amendment; Reaffirmation; Release. All references to the Credit
Agreement shall refer to the Credit Agreement as amended by this Amendment.
Except as affected by this Amendment, the Loan Documents are unchanged and
continue in full force and effect. However, in the event of any inconsistency
between the terms of the Credit Agreement (as amended by this Amendment) and any
other Loan Document, the terms of the Credit Agreement shall control and such
other document shall be deemed to be amended to conform to the terms of the
Credit Agreement. Borrowers hereby reaffirm their obligations under the Loan
Documents to which each is a party and agree that all Loan Documents to which
they are a party remain in full force and effect and continue to be legal,
valid, and binding obligations enforceable in accordance with their terms (as
the same are affected by this Amendment). Borrowers hereby release Agent and
Lenders from any liability for actions or omissions in connection with the
Credit Agreement and the other Loan Documents prior to the date of this
Amendment.
     5. Miscellaneous.
     (a) No Waiver of Defaults. This Amendment does not constitute (i) a waiver
of, or a consent to, (A) any provision of the Credit Agreement or any other Loan
Document not expressly referred to in this Amendment, or (B) any present or
future violation of, or default under, any provision of the Loan Documents, or
(ii) a waiver of Agent’s or Lenders’ right to insist upon future compliance with
each term, covenant, condition and provision of the Loan Documents.
     (b) Form. Each agreement, document, instrument or other writing to be
furnished to Lenders under any provision of this Amendment must be in form and
substance satisfactory to Agent and its counsel.
     (c) Headings. The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, or the other Loan Documents.
     (d) Costs, Expenses and Attorneys’ Fees. Borrowers agree to pay or
reimburse Agent on demand for all of their reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, and execution
of this Amendment, including, without limitation, the reasonable fees and
disbursements of Agent’s counsel.

3



--------------------------------------------------------------------------------



 



     (e) Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of each of the undersigned and their respective successors and
permitted assigns.
     (f) Multiple Counterparts. This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document. All counterparts must be construed together to constitute one and the
same instrument. This Amendment may be transmitted and signed by facsimile. The
effectiveness of any such documents and signatures shall, subject to applicable
law, have the same force and effect as manually-signed originals and shall be
binding on Borrowers, Agent and Lenders. Agent may also require that any such
documents and signatures be confirmed by a manually-signed original; provided
that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.
     (g) Governing Law. This Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.
     (h) Entirety. The Loan Documents (as amended hereby) Represent the Final
Agreement Between Borrowers, Agent and Lenders and May Not Be Contradicted by
Evidence of Prior, Contemporaneous, or Subsequent Oral Agreements by the
Parties. There Are No Unwritten Oral Agreements among the Parties.
[Signatures appear on the following pages.]

4



--------------------------------------------------------------------------------



 



     The Amendment is executed as of the date set out in the preamble to this
Amendment.

            BORROWERS:

POWELL INDUSTRIES, INC.
      By:        /s/ Don R. Madison         Don R. Madison        Vice
President, Secretary and Treasurer        SWITCHGEAR & INSTRUMENTATION LTD.,
formerly known as Inhoco 3210 Limited
      By:        /s/ Don R. Madison         Don R. Madison        Director     
  SWITCHGEAR & INSTRUMENTATION
PROPERTIES LIMITED
      By:        /s/ Don R. Madison         Don R. Madison        Director     
  BANK OF AMERICA, N.A., as Agent
      By:        /s/ Daniel J. Lintner         Daniel J. Lintner        Senior
Vice President        BANK OF AMERICA, N.A., as a Lender, L/C
Issuer and Swing Line Lender
      By:        /s/ Daniel J. Lintner         Daniel J. Lintner        Senior
Vice President     

Signature Page to the First Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



GUARANTORS’ CONSENT AND AGREEMENT TO FIRST AMENDMENT
     As an inducement to Agent and Lenders to execute, and in consideration of
Agent’s and Lenders’ execution of, this Amendment, the undersigned hereby
consents to this Amendment and agrees that this Amendment shall in no way
release, diminish, impair, reduce or otherwise adversely affect the obligations
and liabilities of the undersigned under the Guaranty executed by each of the
undersigned in connection with the Credit Agreement, or under any Loan
Documents, agreements, documents or instruments executed by the undersigned to
create liens, security interests or charges to secure any of the Obligations (as
defined in the Credit Agreement), all of which are in full force and effect. The
undersigned further represents and warrants to Agent and Lenders that (a) the
representations and warranties in each Loan Document to which it is a party are
true and correct in all material respects on and as of the date of this
Amendment as though made on the date of this Amendment (except to the extent
that such representations and warranties speak to a specific date), (b) it is in
full compliance with all covenants and agreements contained in each Loan
Document to which it is a party, and (c) no Default or Event of Default has
occurred and is continuing. Guarantors hereby release Agent and Lenders from any
liability for actions or omissions in connection with the Loan Documents prior
to the date of this Amendment. This Guarantors’ Consent and Agreement shall be
binding upon each of the undersigned, and its permitted assigns, and shall inure
to the benefit of Agent, Lenders, and its successors and assigns.



      GUARANTORS:
 
    TRANSDYN, INC., a Delaware corporation
 
   
By:
       /s/ Don R. Madison
 
   
 
  Don Madison
 
  Vice President, Secretary, and Treasurer
 
    POWELL INDUSTRIES INTERNATIONAL, INC., a Delaware corporation
 
   
By:
       /s/ Don R. Madison
 
   
 
  Don Madison
 
  Vice President, Secretary, and Treasurer
 
    POWELL ELECTRICAL SYSTEMS, INC., a Delaware corporation
 
   
By:
       /s/ Don R. Madison
 
   
 
  Don Madison
 
  Vice President, Secretary, and Treasurer

     
 
   
 
    POWELL — ESCO COMPANY, a Texas corporation
 
   
By:
       /s/ Don R. Madison
 
   
 
  Don Madison
 
  Vice President, Secretary, and Treasurer
 
    POWELL INDUSTRIES CHINA, INC., a Delaware corporation
 
   
 
   
By:
       /s/ Don R. Madison
 
   
 
  Don Madison
 
  Vice President, Secretary, and Treasurer
 
    POWELL INDUSTRIES ASIA, INC., a Delaware corporation
 
   
By:
       /s/ Don R. Madison
 
   
 
  Don Madison
 
  Vice President, Secretary, and Treasurer



Guarantors’ Consent and Agreement to First Amendment

 